Settle, J.,
(dissenting.) I do not concur in the opinion of a majority of the Court, that the county commissioners may exceed the limit of two dollars on the poll for the purpose of paying the indebtedness of the eounty existing previous to the-adoption of the present Constitution, or indeed for any other purpose.
“ The State and county capitation tax combined shall never exceed two dollars on the head.” “ The proceeds of the State and county capitation tax shall be applied to the purposes of education and the- support of the poor.” Constitution, art. secs. 1 and 2.
It is clear that the limit of two dollars - on the poll cannot *729be exceeded for the payment of any debt, State or county, contracted since the adoption of the Constitution, for the whole of the poll tax is specifically appropriated to the purposes of education and the support of the poor. ■
And it is equally as clear that it .was the intention of the framers of the Constitution that no part of the poll tax can be applied to the payment of the old State debt, as it is called, for they ordained, art. V, sec. 4, that ‘‘ The General Assembly shall by appropriate legislation and by adequate taxation, provide for the prompt and regular payment of the interest on the public debt, and after the year 1860, it shall lay a specific annual tax upon the real and personal property of the State, and the sum thus realized shall be set apart as a sinking fund, to be devoted to the payment of the public debt.”
In other words, the State cannot tax the poll for the payment either of the new or of the old State debt. Nor can the county tax the poll for the payment of new county debts, because the poll tax is otherwise specifically appropriated by the Constitution.
And yet the opinion of the majority holds that the county may tax the poll for old county debts, notwithstanding it is ordained by art. Y, sec. 7 of the Constitution, that “ The taxes levied by the commissioners of the several counties for county purposes shall be levied in like manner with the State taxes, and shall never exceed the double of the State tax except for a specified purpose, and with the special approval of the General Assembly.”
It is true that by the recent amendments, section 4 of art. Y, is stricken from the Constitution, but that does not affect this case, nor does it in my opinion affect in the least degree the argument. It is evident that the only reason for striking this section from the Constitution was to avoid levying taxes for the payment of either the interest or the principal of the State debt. No one ever supposed for a -moment that striking out this section would afiect in any degree the tax on the poll.
It cannot be said that as you could tax the poll previous to *730the adoption of the- present Constitution, and when the old county debts were contracted, that you cannot now take it away from the subj ects of taxation, because you would thereby violate the obligations of those contracts, for it. is a well established principle that you may diminish the subjects of taxation without impairing the obligation of contracts, provided you leave enough from which the taxes may be raised, and the Constitution does leave all the property of the State, which is amply sufficient.
It is manifest to my mind that the spirit of the Constitution requires that the taxes be taken from the poll, except to the extent of two dollars, to be applied to the purposes of education and the support of the poor, and bo placed upon the property of the State. It is at least an ungracious exercise of sovereignty to tax a man’s head, especially when he has nothing else to tax. But perhaps it would all be well enough, provided all the taxes thust collected be applied to the wise and humane purposes prescribed by the Constitution.